Case 1:21-cv-00055-LEK-KJM Document 26-1 Filed 05/10/21 Page 1 of 15             PageID #:
                                     91



                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF HAWAII

 WALTER N. GUITY                             DC No. 1:21-cv-00055-LEK-KJM
         Plaintiff
                                             Memorandum in Support
       v.

 STATE OF HAWAII, KEITH M.
 KANESHIRO, and KAREN S.S.
 AHN
          Defendants



                          MEMORANDUM IN SUPPORT

       Pursuant to a negotiated plea agreement, Plaintiff Walter N. Guity pled

 guilty in May 2011 to a charge of sexually assaulting his (at the time) wife and a

 second charge of sexually assaulting a second woman. See State v. Guity, 445 P.3d

 138, 140 (Haw. 2019); State v. Guity, 2016 WL 6427681, at *2–*3, *5, *9–*10

 (Haw. Ct. App.) (Oct. 31, 2016) (unpublished) (describing the plea negotiations

 and colloquy and the “tactical basis” for Guity to plead guilty pursuant to a

 package deal on both counts). Now nearly ten years later, the plaintiff seeks $26.2

 million under 42 U.S.C. §1983, on an allegation that his guilty plea was the

 product of the named defendants and Mr. Minn conspiring to violate his

 constitutional rights; as he puts it: “A criminal defendant’s right to an attorney

 found under the Sixth Amendment; Fifth Amendment, No person shall be

 compelled in any criminal case to be a witness against himself or deprive of
Case 1:21-cv-00055-LEK-KJM Document 26-1 Filed 05/10/21 Page 2 of 15             PageID #:
                                     92



 Freedom; and the Sixth Amendment [g]uarantee to trial.” Complaint, ECF 1,

 PageID 4. For the following reasons, the complaint should be dismissed as to Mr.

 Minn with prejudice.

       1.     The Complaint Fails to Name Mr. Minn as a Defendant.

       The caption of the complaint does not name Mr. Minn. See ECF 1, PageID

 1. The form complaint that the plaintiff used unambiguously instructed him to

 “[w]rite the full name of each defendant who is being sued” in the caption. ECF 1,

 PageID 1. And his caption only names “State of Hawaii, Keith M. Kaneshiro,

 Karen SS Ahn” as defendants. ECF 1, PageID 1. Similarly, in reciting the

 “injuries” he “sustained” in section IV of the complaint, the plaintiff does not

 describe Mr. Minn as having caused him any injury. ECF 1, PageID 6. Instead, the

 plaintiff merely alleges that “[t]he prosecutor’s and Judge Ahn actions” harmed

 him. ECF 1, PageID 6.

       In section I.B. of the complaint, however, the plaintiff inconsistently lists

 Mr. Minn as “Defendant No. 4” and indicates that he is being sued in his

 “[i]ndividual [c]apacity.” ECF 1, PageID3. Section II.D. of the complaint also

 mentions Mr. Minn, in a jurisdictional allegation that asserts that Mr. Minn “aided”

 the State of Hawaii and Judge Ahn in “compell[ing] [the plaintiff] to plead guilty

 to charges, I could not have legally committed.” ECF 1, PageID 4. And in section

 III.C. of the complaint, the plaintiff states the facts underlying his claim as follows:


                                            2
Case 1:21-cv-00055-LEK-KJM Document 26-1 Filed 05/10/21 Page 3 of 15             PageID #:
                                     93



       While facing false allegations, I retained and was represented by Mr.
       Reginald P. Minn. Mr. Minn come to colluded with Mr. Kaneshiro
       and Judge Ahn to have me plea guilty. I never got to face my accusers
       in court to cross examin, but did cross examine Mr. Minn when he
       became a witness for the state to secure my conviction. After firing
       Mr. Minn, I invoked my constitutional right to counsel and ask that a
       counsel be appointed. However, Judge Ahn denied me of that right.
       More, denied me or the right to withdraw the Plea Deal. During the
       sentencing face, Judge Ahn continue to violate and deprive my right
       to counsel, when she denied my request to be appointed an appellate
       counsel. Therefore sentencing me to 18 Months in prison and 5 years
       probation.

 ECF 1, PageID 5 (all errors in original).

       Mr. Minn submits that the complaint fails to adequately name him as a

 defendant because he is not listed in the caption and the plaintiff fails to identify, in

 section IV of the complaint, an injury that Mr. Minn caused to the plaintiff.

 However, even if the remainder of the complaint is liberally construed as somehow

 curing these deficiencies, this Court should still dismiss the complaint with

 prejudice as to Mr. Minn, if not all defendants, for the reasons that follow.

       2.     The Complaint Does Not State a Claim Against Mr. Minn.

       Pertinent law is well-settled. “To state a claim under 42 U.S.C. §1983, a

 plaintiff must allege: (1) that a right secured by the Constitution or laws of the

 United States was violated, and (2) that the alleged violation was committed by a

 person acting under color of state law.” Scaperotta v. Kauai Police Dep’t, 2021

 WL 1009293, at *2 (D. Haw.) (Mar. 16, 2021) (slip copy) (citing West v. Atkins,

 487 U.S. 42, 48 (1988)); see also, e.g., Benavidez v. County of San Diego, ___ F.3d

                                             3
Case 1:21-cv-00055-LEK-KJM Document 26-1 Filed 05/10/21 Page 4 of 15              PageID #:
                                     94



 ___, 2021 WL 1343530, at *5 (CA9 2021) (same); Ulep v. Sequeira, 2021 WL

 904860, at *2 (D. Haw.) (Mar. 9, 2021) (slip copy) (same). Section 1983,

 moreover, “requires a connection or link” between each defendant’s alleged

 actions and an alleged injury. Scaperotta, 2021 WL 1009293, at *2 (citing Monell

 v. Dep’t of Soc. Servs., 436 U.S. 658, 692 (1978), Rizzo v. Goode, 423 U.S. 362,

 371–372 (1976), and May v. Enomoto, 633 F.2d 164, 167 (CA9 1980)). “Thus, a

 plaintiff must allege that he suffered a specific injury as a result of a particular

 defendant’s conduct and must affirmatively link that injury to a violation of his

 rights.” Scaperotta, 2021 WL 1009293, at *2; see also, e.g., Ulep, 2021 WL

 904860, at *1.

       A pro se complaint is construed liberally and suffices to state a claim when it

 alleges sufficient facts that, if accepted as true, make out a “plausible” basis for

 relief. Ulep, 2021 WL 904860, at *1 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

 (2009)). Especially important here, however, is that “[t]hreadbare recitals of the

 elements of a cause of action, supported by mere conclusory statements, do not

 suffice.” Oliver v. Hawaii, 2018 WL 6355554, at *1 (D. Haw.) (Dec. 5, 2018) (not

 reported) (quoting Iqbal, 556 U.S. at 678)); see also, e.g., Ulep, 2021 WL 904860,

 at *1. And “‘[t]he mere possibility of misconduct,’” or an “‘unadorned, the-

 defendant-unlawfully-harmed-me-accusation’ falls short of meeting this




                                             4
Case 1:21-cv-00055-LEK-KJM Document 26-1 Filed 05/10/21 Page 5 of 15          PageID #:
                                     95



 plausibility standard.” Ulep, 2021 WL 904860, at *1 (quoting Iqbal, 556 U.S. at

 678–679, and citing Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (CA9 2009)).

       The plaintiff’s complaint contains only threadbare, conclusory allegations

 against Mr. Minn. The complaint states that “Mr. Minn come to colluded” with the

 prosecutor and judge “to have [the plaintiff] plead guilty,” ECF 1, PageID 5, and

 that Mr. Minn “aided” in “compell[ing] [the plaintiff] to plead guily[.]” ECF 1,

 PageID 4. The complaint does not identify any specific injury that Mr. Minn

 caused the plaintiff. See ECF 1, PageID 6. The complaint recites no underlying

 facts as to what Mr. Minn specifically did that constituted aiding and colluding

 with the prosecutor and the judge or, furthermore, as to what constituted the

 alleged compulsion. Much less does the complaint allege any connection, link, or

 nexus between any specific act on Mr. Minn’s part and a specific injury that Mr.

 Minn’s conduct caused. This is a textbook example of a complaint that does

 nothing more than make threadbare recitals, supported by nothing more than

 conclusory statements, which do nothing more than (implausibly1) suggest a mere




 1
        The history of the plaintiff’s criminal case in the state courts makes plain
 that Mr. Minn successfully negotiated a tactically beneficial package plea deal for
 the plaintiff with, moreover, the plaintiff’s full knowledge and approval, as the
 plaintiff acknowledged during his plea colloquy. See Guity, 2016 WL 6427681, at
 *2–*3, *5, *9–*10.

                                          5
Case 1:21-cv-00055-LEK-KJM Document 26-1 Filed 05/10/21 Page 6 of 15             PageID #:
                                     96



 possibility of misconduct, and amount, at day’s end, to nothing more than an

 unadorned the-defendant-unlawfully-harmed-me-accusation against Mr. Minn.

       3.     As to Mr. Minn, the Complaint Fails Because He Was Not
              Acting Under Color of State Law.

       The complaint also fails to state a claim against Mr. Minn because it does

 not allege that he acted under color of state law. This Court has previously

 summarized pertinent law on this point as follows:

       The Constitution protects individual rights from government action
       only, not from private action. Generally, private parties are not
       considered to be acting under color of state law. See Price v. Hawaii,
       939 F.2d 702, 702–08 (CA9 1991). It is only when the government is
       responsible for the specific conduct about which the plaintiff
       complains that individual constitutional rights are implicated. See
       Single Moms, Inc. v. Mont. Power Co., 331 F.3d 743, 746–47 (CA9
       2003). A §1983 plaintiff must show that a defendant's actions are
       fairly attributable to the government, which involves significant state
       involvement in the action in question. Franklin v. Fox, 312 F.3d 423,
       444–45 (CA9 2002).

              To attribute a private individual’s conduct to state action
       requires two elements: a state policy and a state actor. The state policy
       element can be satisfied if there is the exercise of state-created rights,
       privileges, or rules of conduct. …. The state actor element may be
       established where there is conduct on the part of a state official, or an
       individual who acts in concert with a state official, or has obtained
       significant aid therefrom, or whose conduct is otherwise chargeable to
       the state. Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982).
       That is, “to show that a private action is in fact state action, the
       plaintiff must show that there is a sufficiently close nexus between the
       State and the challenged action of the regulated entity so that the
       action of the latter may be fairly treated as that of the State itself.”
       Grijalva v. Shalala, 152 F.3d 1115, 1119 (CA9 1998) vacated on
       other grounds by 526 U.S. 1096 (1999).


                                           6
Case 1:21-cv-00055-LEK-KJM Document 26-1 Filed 05/10/21 Page 7 of 15             PageID #:
                                     97



 Char v. KHON, 2018 WL 5284191, at *2 (D. Haw.) (Oct. 24, 2018) (not reported)

 (citations and typography emended); see also, e.g., Crowe v. County of San Diego,

 608 F.3d 406, 440 (CA9 2010) (to tie a private individual to state action on a

 theory that he acted in concert with a state actor requires the plaintiff to allege

 “‘the existence of an agreement or meeting of the minds’ to violate constitutional

 rights” (citing Mendocino Environmental Ctr. v. Mendocino County, 192 F.3d

 1283, 1301 (CA9 1999))).

       The plaintiff neither alleges nor suggests any state policy under which Mr.

 Minn was allegedly acting when he “colluded” and “aided” in “compelling” the

 plaintiff to plead guilty. Thus, the “state policy” requirement is not met here.

       The “state action” requirement isn’t either. The complaint does not make a

 showing that Mr. Minn’s actions in negotiating a tactically beneficial package plea

 deal on the plaintiff’s behalf is attributable to the State of Hawaii. Nor, as a matter

 of law, could it. Mr. Minn was not an agent of the State when he was representing,

 and being an agent of, the plaintiff in his criminal case. The plaintiff’s claim

 against Mr. Minn, in sum, “fail[s] as a matter of law,” because “defense attorneys

 are not ‘state actors’ for purposes of §1983.” Swaggerty v. Trevarthen, 715 Fed.

 App’x 556, 558 (CA7) (Mar. 20, 2018) (unpublished) (citing Polk County v.

 Dodson, 454 U.S. 312, 325 (1981) (“a public defender does not act under color of

 state law when performing a lawyer’s traditional functions as counsel to a

                                            7
Case 1:21-cv-00055-LEK-KJM Document 26-1 Filed 05/10/21 Page 8 of 15             PageID #:
                                     98



 defendant in a criminal proceeding”)); see also, e.g., Brown v. Woodworth, 2016

 WL 3709609, at *3 (C.D. Cal.) (June 2, 2016) (not reported) (recognizing that

 “plea negotiations are consistent with a criminal defense attorney’s traditional

 functions” and did not suffice to constitute state action on the theory that defense

 counsel “conspire[d] with a state actor” in negotiating a plea deal with the

 prosecutor).

       4.       Any Claim Against Mr. Minn Fails for Want of Proximate
                Cause.

       “To support a claim under §1983, a plaintiff must sufficiently allege

 proximate cause.” Walsh v. Tehachapi Unified School Dist., 827 F.Supp.2d 1107,

 1120 (E.D. Cal. 2011) (citing Arnold v. Int’l Bus. Machine Corp., 637 F.2d 1350,

 1355–1356 (CA9 1981)). Traditional principles of tort law govern what counts as

 proximate cause and what, instead, counts as an “intervening” one that breaks the

 chain of causation. Walsh, 827 F.Supp.2d at 1120 (citing Van Ort v. Estate of

 Stanewich, 92 F.3d 831, 837 (CA9 1996)). This Court “decides whether reasonable

 disagreement on the issue [of causation] is tenable.” Walsh, 827 F.Supp.2d at 1120

 (quoting Van Ort, 92 F.3d at 837). Mr. Minn’s negotiation of a plea deal was not

 the proximate cause of the plaintiff’s guilty plea. There were, instead, two

 intervening causes that break the chain of causation. The first is the plaintiff’s

 admissions and waivers during the plea colloquy. See Guity, 2016 WL 6427681, at



                                            8
Case 1:21-cv-00055-LEK-KJM Document 26-1 Filed 05/10/21 Page 9 of 15                 PageID #:
                                     99



 *2–*3, *5, *9–*10. The second is the circuit court judge’s acceptance of the

 plaintiff’s guilty plea. See id.

        Indeed, the judge’s independent acceptance of the plea deal effectively cuts

 off any liability the plaintiff believes Mr. Minn has as to the plaintiff’s §1983

 claim. “It is a well-settled principle that the ‘[f]iling of a criminal complaint

 immunizes investigating officers … from damages suffered thereafter because it is

 presumed that the prosecutor filing the complaint exercised independent judgment

 in determining that probable cause for an accused’s arrest exists at that time.”

 Harper v. City of Los Angeles, 533 F.3d 1010, 1027 (CA9 2008) (brackets in

 Harper) (quoting Smiddy v. Varney, 665 F.2d 261, 266 (CA9 1981), overruled on

 other grounds by Beck v. City of Upland, 527 F.3d 853, 865 (CA9 2008)). The

 general idea animating that well-settled principles is that, when the plaintiff’s

 claimed injury is the result of a subsequent actor’s “independent professional

 judgment based upon a thorough review” of the record, a prior actor is not the

 proximate cause of the plaintiff’s injury. McSherry v. City of Long Beach, 584 F.3d

 1129, 1137 (CA9 2009). Thus, the judge’s decision to accept the plea agreement,

 as a matter of law, cuts off proximate cause as to Mr. Minn. And, in doing so,

 effectively immunizes him.




                                             9
Case 1:21-cv-00055-LEK-KJM Document 26-1 Filed 05/10/21 Page 10 of 15             PageID #:
                                     100



        5.     The Plaintiff’s Claim is Barred by the Statute of
               Limitations.

        “Because 42 U.S.C. §1983 does not contain its own statute of limitations,

  ‘actions brought pursuant to 42 U.S.C. §1983 are governed by the forum state’s

  statute of limitations for personal injury actions.’” Scaperotta, 2021 WL 1009293,

  at *3 (quoting Knox v. Davis, 260 F.3d 1009, 1012–1013 (CA9 2001) (citing

  Wilson v. Garcia, 471 U.S. 261, 276 (1985)); brackets omitted). Hawaii’s “statute

  of limitations for personal injury actions is two years.” Scaperotta, 2021 WL

  1009293, at *3 (citing Haw. Rev. Stat. §657-7, and Bird v. Dep’t of Hum. Servs.,

  935 F.3d 738, 743 (CA9 2019)). “The statute of limitations runs from the time the

  action accrues, which is ‘when the plaintiff knows or has reason to know of the

  injury which is the basis of the action.’” Estrada v. Martin, 2020 WL 1820046, at

  *2 (E.D. Cal.) (Apr. 10, 2020) (slip copy) (quoting Lukovsky v. City & County of

  San Francisco, 535 F.3d 1044, 1048 (CA9 2008)).

        The plaintiff’s claim rests on a guilty plea that occurred in 2011. The

  plaintiff, moreover, first began alleging malfeasance against Mr. Minn as to that

  plea within months. See Guity, 445 P.3d at 140; Guity, 2016 WL 6427681, at *2–

  *4. And his complaints as to Mr. Minn led to the state circuit court granting Mr.

  Minn’s motion to withdraw as counsel on September 6, 2011. See Guity, 2016 WL

  6427681, at *3–*4. The plaintiff thus knew and had reason to know in 2011 of

  whatever injury he might have in mind (but which has not been adequately pled in
                                           10
Case 1:21-cv-00055-LEK-KJM Document 26-1 Filed 05/10/21 Page 11 of 15             PageID #:
                                     101



  his complaint) as to Mr. Minn’s negotiation of the plaintiff’s package plea deal. As

  to Mr. Minn, the statute of limitations thus ran out in 2013. The plaintiff’s

  complaint, filed on January 21, 2021, is accordingly barred, as a matter of law, by

  the statute of limitations.

        6.     Leave to Amend Should Not Be Granted and Dismissal
               Should Be With Prejudice.

        “When a claim cannot be saved by amendment, dismissal with prejudice is

  appropriate.” Ulep, 2021 WL 904860, at *2 (citing Sylvia Landfield Tr. v. City of

  Los Angeles, 729 F.3d 1189, 1196 (CA9 2013)). Two, if not three, of the problems

  discussed above cannot be cured by more artful pleading.

        As to Mr. Minn, the plaintiff’s statute of limitations problem is

  insurmountable and cannot be cured by amending the complaint. There is no set of

  facts under which the plaintiff did not know in 2011, or should not have then

  known, of whatever §1983 claim he envisions his complaint lodges against Mr.

  Minn. The decisions of the state appellate courts establish that the plaintiff knew of

  the basis of any claim he believes he has against Mr. Minn in 2011. See Guity, 445

  P.3d at 140; Guity, 2016 WL 6427681, at *2–*4.

        Similarly insurmountable are the color-of-state-law problems. There is no

  state policy that the plaintiff can point to in an amended complaint. Nor, given that

  the question has been answered as a matter of law by the Supreme Court, is there

  any set of facts under which the plaintiff can prove defense counsel’s performance
                                            11
Case 1:21-cv-00055-LEK-KJM Document 26-1 Filed 05/10/21 Page 12 of 15             PageID #:
                                     102



  of his traditional functions while representing his client in a criminal case amounts

  to acting under color of state law. See Dodson, supra.

          There is also no reason to believe that the plaintiff can amend the complaint

  to state proximate cause as to Mr. Minn.

          The plaintiff, in sum, has filed a complaint that, as a matter of law, cannot be

  saved by amendment. See Hoang v. Bank of Am., N.A., 910 F.3d 1096, 1102 (CA9

  2018). Dismissal with prejudice is, accordingly, the appropriate thing to do here.

  See Paniagua v. County of Alameda, 2011 WL 635260, at *3 (N.D. Cal.) (Feb. 11,

  2011) (not reported) (dismissing with prejudice on statute of limitations grounds

  and because plaintiff’s “§1983 claims fail as a matter of law”); Brumbaugh v.

  Comerica Bank, 2008 WL 11337490, at *14–*15 (S.D. Cal.) (Feb. 27, 2008) (not

  reported) (dismissing with prejudice because §1983 claims were “clearly time-

  barred” and because plaintiff could not cure pleading deficiencies as a matter of

  law).

          7.    The Over-Arching Problem with the Plaintiff’s Claim.

          There is, finally, an over-arching problem with the plaintiff’s §1983 claim.

  The claim that the plaintiff raises is that defense counsel, the prosecutor, and the

  judge conspired to force him to unconstitutionally plead guilty to an impossible

  crime, because it was not unlawful to sexually assault his wife at the time he did

  so. See Guity, 445 P.3d at 141–142; Guity, 2016 WL 6427681, at *6–*8. The


                                             12
Case 1:21-cv-00055-LEK-KJM Document 26-1 Filed 05/10/21 Page 13 of 15             PageID #:
                                     103



  Hawaii Supreme Court held that the error as to the count involving his wife tainted,

  and therefore required granting him leave to withdraw, his guilty plea to the second

  count against another woman on a ‘bundling’ theory—because, “on the facts in this

  case,” his plea agreement was dressed up as a package deal. See Guity, 445 P.3d at

  142–145. The Hawaii Supreme Court grounded its holding on state law and

  applied an abuse-of-discretion standard of review. See Guity, 445 P.3d at 142–145.

  It did not hold that federal constitutional law required setting aside the entirety of

  bundled guilty pleas to multiple counts when the plea to one count was later

  determined to be invalid under state law. Much less did it hold the plaintiff

  innocent of either crime or otherwise hold that he could not be further prosecuted

  and convicted of either crime on remand.

        Absent a federal constitutional basis for setting aside his guilty plea to the

  second, and more serious, sexual assault count, it is hard to spot how the plaintiff

  suffered a federal constitutional injury, even if the conspiracy as to the wife-count

  occurred as he fantasizes it did. His claimed injuries—the trauma and collateral

  familial consequences of being prosecuted and imprisoned—are just as attributable

  to the conviction on the second sexual assault count as they are to the wife-count.

  More so, as the wife-count was a third-degree sexual offense but the second count

  was a second-degree sexual offense.




                                            13
Case 1:21-cv-00055-LEK-KJM Document 26-1 Filed 05/10/21 Page 14 of 15             PageID #:
                                     104



        The plaintiff’s complaint does not explain how his plea to the second-degree

  sexual offense violated his federal constitutional rights. That deficiency appears to

  erect yet another intervening cause that turns off the plaintiff’s ability to

  adequately allege proximate cause. The validity, as a matter of federal

  constitutional law, of the guilty plea to the second-degree sexual offense also

  appears to preclude any attempt the plaintiff might make to rely on the Hawaii

  Supreme Court’s 2019 decision to bring his claim within the statute of limitations.

  The injury the Hawaii Supreme Court acknowledged and remedied in its decision

  was not a federal constitutional injury, nor did the Hawaii Supreme Court

  otherwise discuss whether the guilty plea to the second-degree offense violated

  federal constitutional law. Thus, the Hawaii Supreme Court’s decision does not

  provide a basis for ruling that the plaintiff remained unaware of the violation of his

  federal constitutional rights until the Hawaii Supreme Court ruled in his case.

                                        Conclusion

        This Court should grant Mr. Minn’s motion to dismiss with prejudice. He is

  not a named defendant. Even if he were, the complaint’s threadbare and conclusory

  assertions do not state a claim against him. Even if they did, the plaintiff, as a

  matter of law, cannot show that Mr. Minn acted under color of state law. Even if

  the plaintiff could, the plaintiff cannot allege proximate cause, again as a matter of

  law. And even if the plaintiff could, any claim against Mr. Minn is clearly time-

                                             14
Case 1:21-cv-00055-LEK-KJM Document 26-1 Filed 05/10/21 Page 15 of 15         PageID #:
                                     105



  barred. Leave to amend would, accordingly, be futile, so dismissal with prejudice

  is the appropriate relief that should be granted on this motion.

        Date: Honolulu, Hawaii, May 10, 2021

                                                 / s / Thomas M. Otake
                                                 THOMAS M. OTAKE
                                                 Attorney for
                                                 Reginald Minn




                                            15
